Unpublished opinions are not binding precedent in this circuit.
Petition denied by unpublished PER CURIAM opinion.
PER CURIAM:
Henry Earl Miller petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motions filed asserting that his conviction is a violation of the Double Jeopardy Clause. He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheets reveals that the district court denied the motions in text *372orders on December 29, 2009. Accordingly, because the district court has recently decided Miller’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.